DEWEY, District Judge.
The above entitled action ca¡’ for hearing in open court at Des Me va, on the 21st day of November, 1 '’the intervening claimant’s motion >re specific statement.
The question of whethe an order should be entered is goveri the Rules of Civil Procedure of this ■ and not by the Iowa law. While the . has some discretion as to whether such an order should be made, it' is quite generally held by the courts that such information is only to be furnished under such an order where the party cannot obtain the information ■by discovery as provided in the Rules of Civil Procedure. Such information can be so obtained and the attorney for the Government advises that upon written application by letter or otherwise to him he will be glad to furnish a detailed statement of the analysis furnished to his office by the Government, but he does not care to be bound by that analysis as conclusive in the event he is able to show other filthy substance in the article sought to be condemned.
As the claimant can obtain the information requested, insofar as the same is in the possession of the attorneys for the Government, by the procedure authorized under Rule 33 of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c, and other rules of discovery, the motion for more specific statement should be overruled. The Clerk will therefore enter the following order:
The above entitled action having come on for hearing in open court at Des Moines, Iowa, on the 21st day of November, 1942, upon a motion by the intervening claimant for more specific statement, and the court being advised, said motion is overruled and the intervening claimant, Fred Jegerlehmer, excepts.